Opinion.— But he appears to have voted in Montague county and to have claimed Denver as his home. The only question in this case is one of jurisdiction, and that depends upon the place of residence of N. Younger. If his residence was in Wise county, the court had jurisdiction of the case, otherwise it did not. Bev. Stat., art. 1198, sec. 4.
In Brown v. Bouldin, 18 Tex., 434, it is said that if a defendant’s affairs are in such a state “that it cannot be certainly known in which county his residence in fact is, we *304think it can be held, consistently with the legislative intention, that suit may be brought in either county.”
The reasoning of the court in that case would probably not apply with its full force to a case like this. Here there were two partners. There was no doubt about the residence of one of them; hence there was no doubt that the suit might be maintained in Montague county. The appellants, therefore, need not have been misled by the seemingly doubtful residence of the other partner.
And as the preponderance of evidence. seems to be in favor of the finding of the court, the judgment is affirmed.
Affirmed.